Citation Nr: 1144895	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a low back injury based on a November 2006 surgery and hospitalization at the VA Medical Center in West Haven, Connecticut.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran's appeal also initially included the issue of entitlement to nonservice-connected pension.  However, that claim was granted by the RO in a November 2008 rating decision.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to nonservice-connected pension, and therefore, that issue is no longer before the Board.  

The Veteran and his friend appeared and offered testimony at an April 2009 Travel Board hearing which was held at the Hartford RO.  Thereafter, the claim was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Veteran testified at a travel board hearing before a Veterans Law Judge that is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.7007 (2011).  Therefore, in August 2011, the Veteran was notified of this and asked if he wanted to appear at another hearing.  He was informed that if he did not respond, that it would be assumed that he did not want another hearing.  38 C.F.R. § 20.717 (2011).  In September 2011 correspondence, the Veteran requested another travel board hearing to be held at the RO in Hartford, Connecticut.  As that requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.717 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing in connection with his appeal to be held at the RO in Hartford, Connecticut, in accordance with applicable procedures.  If appellant decides he does not desire additional hearing, he should withdraw the request in writing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


